DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, I, N, R, and Y (corresponding to claims 1, 4-10, 12-13, and 15) in the reply filed on 01 March 2021 is acknowledged.  The traversal is on the ground(s) that (i) the restriction requirement is allegedly only restricting among dependent claims, and (ii) there would be no serious burden on the Examiner (see Applicant Arguments/Remarks filed 07 August 2020).  This is not found persuasive because the restriction requirement as set forth in the Office Action dated 20 May 2020 was based on the originally filed claims.  In the originally filed claims, the independent claims encompassed several distinct species regarding which relative position of different elements would have been changed by an actuator.  As such, the restriction requirement was not only restricting among dependent claims, but was rather restricting among various alternative species recited in the independent claims, with different dependent claims necessarily requiring the specifics of the respective alternative species of the independent claim.  Furthermore, even if the restriction was only among dependent claims, a serious search burden would have nonetheless existed due to the divergent subject matter of the subject matter recited in the different claims.  Nothing of record states that the alternative species are obvious variants of one another.  As such, searching for and applying a prior art teaching a change in relative position between a valve element and a drive element would not have taught nor .
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-3, 11, 14, and 16 (originally numbered as the second instance of 14) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01 March 2021.  It is noted that each of claims 2-3, 14, and 16 appears to be directed to a different embodiment than that elected, rather than an embodiment that would have .
Information Disclosure Statement
The information disclosure statement filed 08 November 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, Foreign Patent Document #29 (DE 44 14 868 C1) has not been considered because there is no corresponding concise explanation of the relevance of this document.  While the IDS filed 08 November 2018 includes a comment noting that document #29 (DE 44 14 868 C1) is “Summarized in Specification”, it does not appear that this foreign patent document has actually been summarized nor discussed in the Specification of the present application.
Specification
The disclosure is objected to because of the following informalities: 
On Pg. 11, line 15, it appears Applicant intended “While an for” to read --While for an--;
On Pg. 27, line 18, it appears Applicant intended “can carried” to read -- can be carried--;
On Pg. 35, line 15, it appears Applicant intended “damper” to read --dumper--.  
Appropriate correction is required.
Claim Objections
The Claims are objected to because of the following informalities: the claims are not presented in a manner in which they are numbered consecutively (see at least: MPEP 608.01(i) and CFR 1.75(f)) because claim 15 appears after claim 16.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: on lines 17-18, it appears Applicant intended “the relative position of the valve element and the drive element” to read -- a relative position of the valve element and the drive element-- because this relative position is being established for the first time in the claim.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: on line 3, it appears Applicant intended “the control device” to read --the electronic control device-- in order to maintain consistency in claim language throughout the claims.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: on line 3, it appears Applicant intended “an operator” to read --the operator--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: 
on line 3, the claim recites the abbreviation or acronym “ABS”, which is objected to because the claim fails to first establish the term or meaning of said abbreviation or acronym;
on line 3, the claim recites the abbreviation or acronym “EBS”, which is objected to because the claim fails to first establish the term or meaning of said abbreviation or acronym.  
Appropriate correction is required.
Claim 12 is objected to because of the following informalities: on line 3, it appears Applicant intended “an operator” to read --the operator--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: on lines 10-11, it appears Applicant intended “a vehicle body at a ramp that is set manually by an operator” to read --the vehicle body at the ramp that is set manually by the operator--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the user" in line 25.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “user” is the same as or different from the previously established operator in the claim.  Claims 4-10 and 12-13 are 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation “a trough or vehicle body” in lines 2-3.  It is unclear if the “vehicle body” being referenced in line 3 of claim 4 is the same as or different than the vehicle body established in claim 1 which is lifted or lowered at a ramp.  Line 7 also recites the limitation “vehicle body” which is also deemed to be unclear for the same reasons previously discussed.  Appropriate correction and/or revision is respectfully requested.  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "the mechanically controlled level control valve device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “the mechanically controlled level control valve device” of claim 4 is the same as or different from the level control valve device established in claim 1.  Appropriate correction and/or revision is respectfully requested.  For purposes of examination in this 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the limitation "the control inlet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction and/or revision is respectfully requested.  For purposes of examination in this Office Action, it is understood that the electronic control device further comprises a control inlet (i.e., an input) which received the electric operating signal being discussed in claim 12.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the driveshaft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Here, because the claim recited “the drive element or the driveshaft” in line 4, it is unclear if the driveshaft is a separate structure from the drive element, or if the claim is attempting to recite that the drive element is a driveshaft (i.e., that driveshaft is simply another name for drive element).  Appropriate correction and/or revision is respectfully requested.  For purposes of examination in this Office Action, it is understood that in claim 13, the drive element is a driveshaft as this appears to be most consistent with Applicant’s original disclosure.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites the limitation “a mechanically controlled level control valve device” in line 3, and then recites the limitation “a level control valve device” in line 8.  It is unclear if the “level control valve device” of line 8 is the same as or different from the “mechanically controlled level control valve device” previously established in the claim.  Appropriate correction and/or revision is respectfully requested.  For purposes of examination in this Office Action, it is understood that the “level control valve device” of line 8 is the same as the mechanically-controlled level control valve device established in the preamble of the claim.  
Furthermore, Claim 15 recites the limitation "the user" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “user” is the same as or different from the previously established operator in the claim.  Appropriate correction and/or revision is respectfully requested.  For purposes of examination in this Office Action, it is understood that “the user” is the operator previously established in claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 15 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Kim (U.S. Publication No. 2012/0146307 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Kim (U.S. Publication No. 2012/0146307 A1) in view of Gocz et al. (U.S. Publication No. 2014/0333038 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 15:
Kim discloses a method of using an electronic control device (controller 71) in an air suspension system (suspension system 1), the electronic control device comprising control logic and a control outlet for a mechanically controlled level control valve device (mechanical leveling valve 40) (see at least: Kim, Paragraphs [0056], [0058], and Fig. 4 showing the controller being in communication with the mechanical leveling valve), the method comprising:
in the control logic, when a level change for lifting or lowering a vehicle body at a ramp is set manually by an operator, generating a control signal for an actuator (valve driver 61) at the control outlet, the control signal inducing a change of at least one of a relative position of a valve element (valve body 41) and a drive element (rotating handle 51) of a level control valve device (mechanical leveling valve 40) and a relative position of a counter valve element and a housing accommodating the valve element and the counter valve element (see at least: Kim, Paragraphs [0058]-[0059], [0067]-[0068], [0071], [0075]), and Figs. 5 and 6),
wherein when the level change for lifting or lowering a vehicle body at a ramp that is set manually by an operator is made, the level change causes the actuator to change the relative position of the valve element and the drive element corresponding to the level change set by the user (see at least: Kim, Paragraphs [0058]-[0059], [0067]-[0068], [0071], [0075]), and Figs. 5 and 6; wherein Fig. 5a and Fig. 6a show that a relative position between the valve element 41 and the drive element 51 changes when the vehicle body is lifted or lowered according to an operator input).
If it is deemed that Kim is not found to explicitly possess or inherently contain the limitation directed to the vehicle body being lifted or lowered at a ramp, then Gocz is relied upon to teach lifting or lowering a vehicle body at a ramp.  Gocz, similar to Kim, is directed to an invention for an air suspension system (see at least: Gocz, Abstract and Paragraphs [0153]-[0155]).  Gocz establishes that an operator would have required lifting or lowering a vehicle body at a ramp (see at least: Gocz, Paragraph [0003]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the lifting and lowering of the vehicle body of Kim would have included lifting and lowering the vehicle body at a ramp (e.g., at a loading ramp).  The claim would have been obvious because a particular known technique of lifting or lowering a vehicle body at a ramp was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, a person of ordinary skill would have been motivated to allow for lifting or lowering a vehicle body at a ramp because it would 

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1, 4-10, and 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claim 1.  Specifically, the prior art of record does not appear to teach nor immediately render obvious an air suspension system of a commercial vehicle comprising:
an electronic control device comprising a control outlet and control logic;
a level control valve device connected to the control outlet of the electronic control device, the level control valve device comprising
a port for an air suspension bellow, a port for an aeration device, and a port for a deaeration device,
a drive element mechanically coupled to a vehicle wheel or a vehicle axle,
a valve element coupled to the drive element by a drive mechanism such that movement of the drive element induces a change of an operating position of the valve element, and
a counter valve element,
wherein the valve element and the counter valve element have a first relative position in which the port for the air suspension bellow is blocked, a second relative position in which the port for the air suspension bellow is connected to the port for the aeration device, and a third relative position in which the port for the air suspension bellow is connected to the port for the deaeration device; and
an actuator that is controlled via the control outlet of the electronic control device, wherein when a level change for lifting or lowering a vehicle body at a ramp is set manually by an operator, the control logic generates a control signal at the control outlet that causes the actuator to induce a change of a relative position of the valve element and the drive element corresponding to the level change set by the operator (emphasis added for particular limitations that, in combination with other recited features, are deemed to be allowable over the prior art of record).
For example, while Kim (US 2012/0146307 A1) teaches an invention similar to that claimed in claim 1 of the present application in which an air suspension system of a vehicle is controlled by a controller such that when an operator of the vehicle manually sets a level change in order to lift or lower a vehicle body, an actuator induces a change of a relative position of a valve element a drive element.  Here, the valve element can be in one of three operating states in which an air spring is connected to an aeration a drive element mechanically coupled to a vehicle wheel or a vehicle axle, and a valve element coupled to the drive element by a drive mechanism such that movement of the drive element induces a change of an operating position of the valve element, such that when a level change for lifting or lowering a vehicle body at a ramp is set manually by an operator, control logic, of an electronic control device having a control output, generates a control signal at the control outlet that causes the actuator to induce a change of a relative position of the valve element and the drive element corresponding to the level change set by the operator.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nadeem Odeh/Primary Examiner, Art Unit 3669